                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


    QUINTON ROATH,              )
                                )
         Plaintiff,             )
                                )                          NO. 3:17-cv-0995
    v.                          )                          JUDGE RICHARDSON
                                )
    DAVID RAUSCH, ANDREA CLARK, )
    JACK MORGAN,                )
                                )
         Defendants.            )


                                  MEMORANDUM OPINION

        Pending before the Court is Defendant Rausch’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction (Doc. No. 182, “Motion”). Plaintiff has filed a Response (Doc. No. 202), and

Defendant Rausch has filed a Reply (Doc. No. 206).

                                        BACKGROUND

        This case was filed on June 29, 2017. (Doc. No. 1). Plaintiff sued, among others,1 William

Lee, in his official capacity as Tennessee Governor; Jeff Long, in his official capacity as Tennessee

Commissioner of Safety and Homeland Security; and David Rausch, in his official capacity as

Director of the Tennessee Bureau of Investigation (collectively, the “State Defendants”).2

Plaintiff’s claims arise generally from his challenge to the requirement that he register in the

Tennessee Sexual Offender Registry (“TSOR”) based upon a conviction in this Court for



1
 Plaintiff also sued certain employees of the City of Franklin, the City of Franklin, certain
employees of the Metropolitan Government of Nashville and Davidson County (“Metro”), and
Metro. The claims against those Defendants are not at issue in this Motion.
2
 These State Defendants were each substituted for the former officials in their respective positions
after a change in those elected or appointed to those positions. (Doc. No. 180 at 6, nn.1-3).


     Case 3:17-cv-00995 Document 221 Filed 10/26/20 Page 1 of 5 PageID #: 2080
obstructing enforcement under 15 U.C.S. § 1591(d). Plaintiff contends that he should not be

required to register in the TSOR. (Doc. No. 67).

       As the Court previously noted in this case, the claims in Plaintiff’s Second Amended

Complaint included federal constitutional claims and, “within some of these constitutional claims,

Plaintiff separately seeks a declaratory judgment that he should not, as a matter of interpretation

of state law, fall under the purview of the TSOR.” (Doc. No. 181 at 11, n. 5).

       On July 12, 2019, this Court issued on Order (Doc. Nos. 181) on six, then-pending,

motions to dismiss. Therein, among other things, the Court dismissed all federal claims against all

State Defendants except to the extent that the claims against Defendant Rausch arose from “Count

II to the extent it is based on the theory delineated in Paragraph 140 of the SAC [Second Amended

Complaint], Count III to the extent it is based on the theory delineated in Paragraph 148 of the

SAC, and Count VII based on the theory delineated in Paragraph 167.” 3 (Doc. No. 181 at 2). The

remaining claims against Defendant Rausch are declaratory judgment claims that involve the

question of whether Plaintiff is required to register under the TSOR, a matter of interpretation of

state law, but they are federal claims in that they allege that Defendant Rausch’s interpretation of

state law violates Plaintiff’s federal due process rights. See Doc. No. 97 and Doc. No. 180 at 51-

53).

       As the Court noted in its earlier opinion, Defendant Rausch did not address the due process

allegations as they related to the theories set forth in these three paragraphs (140, 148 and 167).




3
  Paragraph 140 asks the Court to determine whether Plaintiff is required to register as a sex
offender under Tennessee law. Paragraph 148 asks the Court to determine whether Tennessee’s
employment restriction for registered sex offenders applies to Plaintiff. Paragraph 167 asks the
Court to determine that the TBI may not enter Plaintiff’s personal information into its central
database because Plaintiff is not an “offender” as defined under Tennessee law. See Second
Amended Complaint (Doc. No. 67).


    Case 3:17-cv-00995 Document 221 Filed 10/26/20 Page 2 of 5 PageID #: 2081
(Doc. No. 180 at 51-53). In other words, Defendant Rausch did not show the Court how the

theories in those paragraphs would not support federal due process claims, so the Court specifically

did not dismiss the claims. (Id.) The claims set forth in those paragraphs, therefore, remain pending

against Defendant Rausch and those claims are federal claims; they allege that by wrongfully

interpreting state law, Defendant Rausch violated Plaintiff’s federal due process rights. (Doc. No.

97, ¶¶ 140, 148 and 167), so Defendant Rausch’s assertion that no federal claims remain against

him is false.

                                              ANALYSIS

        Defendant Rausch argues that the remaining claims against him are state-law claims,

brought against him in his official capacity as the Director of the TBI, and are therefore claims

against the State of Tennessee, which are barred by the Eleventh Amendment and must be

dismissed. Alternatively, Defendant Rausch argues that this Court should decline to exercise

supplemental jurisdiction over these purported state-law claims. These arguments are based on a

false premised, however, because as noted above, the remaining claims are federal claims.

        A. Eleventh Amendment

        A suit against a state official in his or her official capacity is not a suit against the official;

rather, it is a suit against the official’s office and, as such, is no different from a suit against the

state itself. PHI Air Med., LLC v. Tennessee Dep't of Labor & Workforce Dev., Bureau of Workers'

Comp., No. 3:18-cv-0347, 2018 WL 6727111, at *7 (M.D. Tenn. Dec. 21, 2018) (citing Gean v.

Hattaway, 330 F.3d 758, 766 (6th Cir. 2003)). Thus, Plaintiff’s suit against Defendant Rausch in

his official capacity is a suit against the State of Tennessee.

        The sovereign immunity guaranteed by the Eleventh Amendment deprives federal courts

of subject-matter jurisdiction when a citizen sues his own State unless the State waives its




   Case 3:17-cv-00995 Document 221 Filed 10/26/20 Page 3 of 5 PageID #: 2082
immunity or Congress abrogates that sovereign immunity. Russell v. Lundergan-Grimes, 784 F.3d

1037, 1046 (6th Cir. 2015); Durham v. Martin, 388 F. Supp. 3d 919, 935 (M.D. Tenn. 2019).

There is no argument here that Tennessee has waived its sovereign immunity in this case or that

Congress has abrogated that immunity. There is, however, as Plaintiff contends, an exception to

sovereign immunity.

         The Supreme Court found an exception to Eleventh Amendment sovereign immunity in Ex

Parte Young4 for claims for prospective injunctive relief against individual state officials in their

official capacities. Phi-Air Med., 2018 WL 6727111, at *7 (citing Diaz v. Michigan Dep’t of

Corrections, 703 F.3d 956, 964 (6th Cir. 2013)). As Plaintiff suggests, in order to fall within the

Ex Parte Young exception, a claim must seek prospective relief to end a continuing violation of

federal law. Id. The exception set forth in Ex Parte Young allows plaintiffs to bring claims for

prospective relief against state officials sued in their official capacity to prevent future federal

constitutional or statutory violations. Harris v. Tennessee, No. 3:19-cv-00174, 2020 WL 107101,

at *4 (M.D. Tenn. Jan. 9, 2020). “The test for determining whether the Ex Parte Young exception

applies is a ‘straightforward’ one.” Id. (quoting League of Women Voters of Ohio v. Brunner, 548

F.3d 463, 474 (6th Cir. 2008)). The court considers whether the complaint alleges an ongoing

violation of federal law and seeks relief properly characterized as prospective. Id.

         As noted above, the remaining claims against Defendant Rausch allege ongoing violations

of federal law, and Plaintiff asks the Court to determine that Defendant Rausch’s interpretation of

state law violated Plaintiff’s federal due process rights. Plaintiff seeks a declaratory judgment as

to this alleged ongoing violation of federal law and seeks prospective relief. The claims against




4
    Ex Parte Young, 209 U.S. 123 (1908).




     Case 3:17-cv-00995 Document 221 Filed 10/26/20 Page 4 of 5 PageID #: 2083
Defendant Rausch are challenges to the (federal) constitutionality of Defendant Rausch’s actions.

For these reasons, the Eleventh Amendment does not bar Plaintiff’s remaining claims against

Defendant Rausch because the Ex Parte Young exception applies. Defendant’s Motion to Dismiss

on this basis will be denied.

       If Defendant Rausch had attempted to convince the Court that Plaintiff cannot bootstrap

the alleged improper interpretation of state law in this case into a federal constitutional violation,

he conceivably could have (not to say would have) convinced the Court of this and thus obtained

dismissal under Rule 12(b)(6) of the claims that survived the prior motion to dismiss. But

Defendant Rausch never attempted to do so, either in the first motion to dismiss or thereafter. That

means that the surviving claims (Counts II, III and VII to the extent delineated above) do indeed

still survive. And they are, without any question, federal claims.

                                SUPPLEMENTAL JURISDICTION

       Alternatively, Defendant Rausch asks the Court to decline, in its discretion, to exercise

supplemental jurisdiction over Plaintiff’s claims against him. Rausch argues that the Court has

neither original nor diversity jurisdiction over him. But, as indicated above, the Court retains

federal question jurisdiction over Defendant Rausch to the extent of the remaining claims against

him. Therefore, Defendant’s Motion to Dismiss on this basis will also be denied.

                                          CONCLUSION

       For these reasons, Defendant Rausch’s Motion to Dismiss (Doc. No. 182) will be denied.

An appropriate Order will be entered.

                                                      _______________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




   Case 3:17-cv-00995 Document 221 Filed 10/26/20 Page 5 of 5 PageID #: 2084
